Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2015

                                      No. 04-15-00486-CV

                       Elgin TRACY, Adolph Tracy, and Travis Morgan,
                                       Appellants

                                                v.

                                  Edward W. CHAMRAD, Jr.,
                                          Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 15-05-0240-CVW
                        Honorable Russell H. Wilson, Judge Presiding


                                         ORDER
        In this accelerated appeal, the reporter’s record was due on August 10, 2015. See TEX. R.
APP. P. 35.1(b). On August 17, 2015, after no reporter’s record had been filed, we notified court
reporter Leticia M. Escamilla that the record was late. On August 24, 2015, court reporter
Leticia M. Escamilla filed a notification of late reporter’s record that stated Appellant has not
paid for the record and is not entitled to appeal without paying the reporter’s fee.
        We order Appellant to provide written proof to this court within ten days of the date of
this order that (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee. If
Appellant fails to respond within the time provided, Appellant must file a brief with this court
within twenty days from the date of this order, and the court will only “consider and decide
those issues or points [raised in Appellant’s brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due ten days
from the date Appellant files written proof showing compliance with this order. See id. R.
35.3(c) (limiting an extension of time to file the record in an accelerated appeal to ten days).
       If the reporter’s record is not filed with this court as ordered above, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court